Citation Nr: 1822335	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.   17-59 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 30 percent for small bowel obstruction.  

2.  Entitlement to a compensable disability rating for a scar abdomen post exploratory laparotomy, laparotomy with lysis of adhesions, removal of ventral hernia mesh, and partial enterectomy due to ischemia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and R.S. 


ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel


INTRODUCTION


The Veteran served on active duty from April 1956 to April 1963 and November 1963 to November 1966.  

This matter comes before the Board of Veterans' Appeals (Board) from April and June 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

In February 2018, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND
Small Bowel Obstruction

In February 2018, the Veteran testified that his symptoms are dramatically worse than the prior examination.  The Veteran testified that he was distended.  He stated that last year he experience symptoms of blockage or obstruction twice.  During one of these episodes, he was admitted to intensive care for seven to eight days.  The Veteran stated that he had severe symptoms every third month.  The Veteran described his pain as someone having a knife fight in his stomach.  He indicated that he was in constant pain.  The Veteran stated that he had serve bouts on average twice a year.  The Veteran stated that he was getting blockage about every three months.  The Veteran indicated that he was taking EX Lax and he went from 165 pounds to 135 pounds.  The Veteran indicated that he had to vomit a lot when he had blockage.  Since the Veteran asserts that his disability is more disabling than the current evaluation reflect, new examination is appropriate when there is an assertion (and indication) of an increase in severity since the last examination.  38 C.F.R. § 3.159 (2017); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  Reexamination will be requested whenever VA determines that there is a need to verify the current severity of a disability.  38 C.F.R. § 3.327 (a)(2017).  In light of the forgoing, new VA examination is warranted to address the current severity of his service-connected disability.

Abdominal Scar 

In February 2018, the Veteran testified that his scar is sensitive to touch and painful.  He stated that his scar would turn red and was very tender.  He stated that his scar symptoms and condition was worse than the last VA examination.  R.S. testified that he helped the Veteran with his scar disability questionnaire and the VA examination report did not reflect the pain the Veteran had from his scar.  In light of the forgoing, new VA examination is warranted to address the current severity of his service-connected scar disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records related to the Veteran's claims.  

2.  Please contact the Veteran and request that he provide or identify any outstanding records pertinent to his disabilities on appeal.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent, and severity of her service-connected small bowel obstruction.  The claims folder and copies of all pertinent records should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the small bowel obstruction.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose of each disability, if possible.

The examiner is asked to address the Veteran's lay assertions on the severity of his small bowel obstruction symptoms.  

The examiner is asked to address the surgeries that were suggested to the Veteran during his emergency rooms visits.  (See February 2018 Hearing testimony)

4.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent, and severity of her service-connected scar abdomen post exploratory laparotomy, laparotomy with lysis of adhesions, removal of ventral hernia mesh, and partial enterectomy due to ischemia.  The claims folder and copies of all pertinent records should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the scar abdomen post exploratory laparotomy, laparotomy with lysis of adhesions, removal of ventral hernia mesh, and partial enterectomy due to ischemia.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose of each disability, if possible.

The examiner is asked to address the Veteran's lay assertions on the severity of his scar.  (See February 2018 testimony that indicates that his scar is painful.)

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




